Exhibit 10.2

Amendment to Employment Agreement

Dated April 29, 2011 between Realogy Corporation (the “Company”)

and Alexander E. Perriello (the “Executive”).

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated as of April 10, 2007, executed in connection with the
Transaction whereby the Company became a subsidiary of Domus Holding Corp.;

WHEREAS, the Company and Executive desire to extend that Employment Agreement
with certain changes in compensation and certain confirmations concerning the
expectations of the parties;

WHEREAS, The Company acknowledges that as a condition of employment, the
Executive made a substantial equity investment in the Company concurrently with
the closing of the Transaction and that subsequent external developments
unrelated to Executive’s performance substantially impaired the value of that
investment;

WHEREAS, in response to that investment impairment and loss of associated
incentives, the Company established the 2011 Phantom Value Plan and made a grant
of Incentive Awards thereunder to Executive;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follow:

 

  1. Section 1 of the Employment Agreement is hereby amended to change the end
of the Initial Term of the Agreement from “the fifth anniversary of the
Effective Date” to “April 10, 2015”.

 

  2. Section 2(c)(i) of the Employment Agreement, concerning Compensation Base
Salary, is hereby amended to delete the phrase “an initial base salary in an
amount equal to $520,000” and to replace that phrase with “a base salary of
$550,000 effective April 1, 2011.” In addition, the following language will be
added to the end of Section 2(c)(i): “Notwithstanding the foregoing, the Company
will have no obligation to conduct a review of Annual Base Salary until the
Company commences the first round of annual company compensation reviews
following a Qualified Public Offering (“QPO”), as defined in the Convertible
Notes Indenture, at which time annual reviews of Annual Base Salary will resume.
Any increases will be subject to the sole discretion of the Compensation
Committee of the Board of Directors.”

 

  3.

The Employment Agreement is hereby amended to add a new Section 2(c)(x) that
provides as follows: “In connection with the planning for a potential QPO, the
Company and the Compensation Committee will undertake a compensation review with
an



--------------------------------------------------------------------------------

 

independent compensation consultant (that regularly advises national companies)
concerning option grants, restricted stock grants, cash bonuses, benefits and
other awards to be provided as incentives associated with the QPO, for the
purpose of adopting an equity and bonus incentive plan for executives. The
approval of such program will be subject to the sole discretion of the
Compensation Committee of the Board of Directors.

 

  4. Except as otherwise provided in this Amendment, the Employment Agreement
shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

Realogy Corporation By:  

/s/ Richard A. Smith

Name:   Richard A. Smith Title:   President and Chief Executive Officer

 

/s/ Alexander E. Perriello

Alexander E. Perriello